t c no united_states tax_court asa investerings partnership alliedsignal inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date p filed a motion to redetermine interest under sec_7481 i r c r moves to dismiss for lack of jurisdiction on the basis that a sec_6215 i r c assessment has not been made held sec_7481 i r c requires that an assessment has been made by the secretary under sec_6215 an assessment under sec_6215 i r c can only occur where a notice_of_deficiency has been issued a sec_6213 i r c petition has been filed and the tax_court has redetermined or sustained a deficiency by a decision that has become final the instant case involves a unified partnership proceeding for the readjustment of partnership items see secs i r c deficiencies are not redetermined by tax_court decisions in unified partnership proceedings and no deficiencies have been redetermined by the tax_court in this case see asa investerings pship v - - commissioner tcmemo_1998_305 affd 201_f3d_505 d c cir therefore we lack jurisdiction to redetermine interest in this case jerome bernard libin steuart hill thomsen david a roby jr robert s chase ii william sanford corey alexa temple dubert h karl zeswitz jr and joseph m persinger for petitioner jill a frisch for respondent opinion ruwe judge on date petitioner alliedsignal inc filed a motion to redetermine interest under sec_7481 and rule petitioner claims to have overpaid deficiency_interest in the following amounts and for the following tax years tax_year interest dollar_figure big_number big_number big_number big_number big_number big_number respondent filed a notice of objection in which he moves to dismiss petitioner’s motion for lack of jurisdiction respondent argues that we lack jurisdiction to redetermine petitioner’s ‘a111 section references are to the internal_revenue_code in effect at the time of the filing of the motion and all rule references are to the tax_court rules_of_practice and procedure interest because no assessment has been made under sec_6215 we agree and hold that we lack jurisdiction to redetermine petitioner’s interest ’ generally this court does not have jurisdiction over issues involving interest 13_f3d_54 2d cir affg an unpublished order of this court 244_f2d_11 2d cir however congress has provided the tax_court with jurisdiction to redetermine interest in certain limited circumstances sec_7481 c provides sec_7481 c jurisdiction over interest determinations --- in general --notwithstanding subsection a if within year after the date the decision of the tax_court becomes final under subsection a in a case to which this subsection applies the taxpayer files a motion in the tax_court for a redetermination of the amount of interest involved then the tax_court may reopen the case solely to determine whether the taxpayer has made an overpayment of such interest or the secretary has made an underpayment of such interest and the amount thereof cases to which this subsection applies -- this subsection shall apply where-- a an assessment has been made by the secretary under sec_6215 which includes interest as imposed by this title and petitioner has not requested a hearing on the jurisdiction issue which respondent raises in his notice of objection and we find that this matter is at this time ripe for decision - - the taxpayer has paid the entire amount of the deficiency plus interest claimed by the secretary and b the tax_court finds under sec_6512 that the taxpayer has made an overpayment special rules ---if the tax_court determines under this subsection that the taxpayer has made an overpayment of interest or that the secretary has made an underpayment of interest then that determination shall be treated under sec_6512 as a determination of an overpayment_of_tax an order of the tax_court redetermining interest when entered upon the records of the court shall be reviewable in the same manner as a decision of the tax_court we have jurisdiction to redetermine interest under sec_7481 where the entire amount of the deficiency plus the entire amount claimed by the commissioner as interest on the deficiency has been paid a timely motion to redetermine interest has been filed and an assessment has been made by the commissioner under sec_6215 which includes interest see eg rule bankamerica corp v commissioner t c sunder sec_7481 a decision of the tax_court becomes final after the exhaustion of the possibilities of direct review and in general such finality precludes any subsequent reconsideration by the tax_court 387_f2d_689 7th cir affg an unpublished order of this court see also 880_f2d_1503 lst cir 258_f2d_89 2d cir affg 27_tc_361 sec_7481 specifically carves out an exception to the rule on the finality of our decisions a prerequisite for invoking that exception is a final_decision of this court 109_tc_1 --- - asciutto v commissioner tcmemo_1992_564 affd 26_f3d_108 9th cir petitioner bases his motion to redetermine interest on our prior decision in this case see asa investerings pship v commissioner tcmemo_1998_305 affd 201_f3d_505 d c cir our prior decision was affirmed by the court_of_appeals for the district of columbia circuit and the u s supreme court denied certiorari on date 531_us_871 our decision became final on date sec_7481 b petitioner mailed its motion to redetermine interest on date thus the motion was timely sec_7481 rule a petitioner claims and respondent does not dispute that it has paid the entire amount of the deficiency plus interest accordingly the only issue in the instant case is whether respondent has assessed a deficiency and interest under sec_6215 sec_7481 was added to the code by the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec a 102_stat_3751 on date the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 revised sec_7481 c to provide for the filing of a motion rather than a petition and to clarify that our jurisdiction includes underpayments of interest by the commissioner see h conf rept pincite 1997_4_cb_1457 many of our prior opinions including bankamerica corp v commissioner supra addressed sec_7481 as originally enacted however the same three requirements we identified in the original enactment are still apparent in revised sec_7481 including the requirement that an assessment has been made under sec_6215 our jurisdiction over the issues decided in asa investerings pship v commissioner supra was predicated on the issuance of a notice of a final_partnership_administrative_adjustment fpaa and a petition for a readjustment of partnership items see sec_6226 our decision was based on an application of the unified partnership procedures petitioner contends that there are a number of ‘affected items which require partner level determinations’ code section a a with respect to which tax and necessarily interest must have been assessed as a result of this court’s decision in this matter petitioner points to alliedsignal’s basis in asa investerings partnership and the determination of an appropriate amount of interest_expense under sec_1_861-8 income_tax regs as affected items that require partner-level determination under section a a petitioner claims that the assessment s with respect to these ‘affected items ’ pursuant to the provisions of code section a a of in asa investerings pship v commissioner tcmemo_1998_305 affd 201_f3d_505 d c cir we held that asa investerings partnership was not a valid partnership for tax purposes and we sustained respondent’s reallocation of partnership items from a foreign_entity to alliedsignal inc the tax_matters_partner in these proceedings ‘the unified partnership procedures have been amended since their effective date of date and those procedures are now contained in sec_6221 through - the code has occurred under the provisions of subchapter_b of the code including sec_6215 we disagree ’ it is clear that a sec_6215 assessment did not and could not occur in this case sec_6215 requires a petition filed by the taxpayer with the tax_court and an amount redetermined as the deficiency by a decision of the tax_court which has become final our jurisdiction to redetermine a deficiency arises only in the case of a valid notice_of_deficiency and the filing of a timely petition for review under sec_6213 112_tc_46 93_tc_22 ‘the mere prospect assuming one does exist here of a sec_6215 assessment’s being made is not sufficient to confer jurisdiction upon this court for purposes of sec_7481 sec_7481 c a reguires that an assessment has been made not will be made or should have been made a motion to redetermine interest which is based on the mere prospect of a sec_6215 assessment would be premature sec_6215 provides sec a general_rule --if the taxpayer files a petition with the tax_court the entire amount redetermined as the deficiency by the decision of the tax_court which has become final shall be assessed and shall be paid upon notice_and_demand from the secretary no part of the amount determined as a deficiency by the secretary but disallowed as such by the decision of the tax_court which has become final shall be assessed or be collected by levy or by proceeding in court with or without assessment sec a a i does not discharge the necessary requirements that must exist for the deficiency procedures to apply and indeed that provision incorporates subch b subtit f ch of the code in its entirety --- - in the instant case no notice_of_deficiency was issued in the absence of a notice_of_deficiency we did not and indeed could not have redetermined or sustained a deficiency determination made by respondent see 93_tc_730 if we are to redetermine a deficiency our jurisdiction is dependent upon the issuance of a notice_of_deficiency it follows that a sec_6215 assessment could not have been made in this case since that code section contemplates a redetermination of a deficiency by the tax_court petitioner in its capacity as the tax_matters_partner of asa did file a petition with the tax_court however that petition was filed pursuant to sec_6226 not sec_6213 a petition filed pursuant to sec_6226 is termed a petition for a readjustment of the partnership items a petition filed pursuant to sec_6213 is termed a petition with the tax_court for a redetermination of the deficiency sec_6215 refers specifically to the entire amount redetermined as the deficiency by the decision of the tax_court we interpret sec_6215 to refer exclusively to a petition filed under sec_6213 and a decision that was entered pursuant to the deficiency procedures contained in sections our deficiency procedures do not extend to the adjustment of partnership items or to deficiencies attributable to --- - computational adjustments we cannot redetermine deficiencies under sec_6226 see eg 87_tc_783 our prior decision in this case asa investerings pship v commissioner tcmemo_1998_305 was not a decision which we made under the deficiency procedures and deficiencies which are attributable to computational adjustments are assessed under the general assessment authority of section respondent claims that as a result of the partnership- level proceeding he has made certain computational adjustments against petitioner a computational adjustment is defined as the change in the tax_liability of a partner which properly reflects the treatment under this subchapter of a partnership_item sec_6231 a computational adjustment includes any interest due with respect to any underpayment or overpayment_of_tax attributable to adjustments to reflect properly the treatment of partnership items sec_301 a -1t b temporary proced admin regs fed reg date our deficiency procedures generally do not apply to the assessment or collection of a computational adjustment sec a and a notice_of_deficiency need not be issued 95_tc_209 however under sec a a our deficiency procedures do apply with respect to any deficiency attributable to affected items which require partner-level determinations see sec_6226 which provides sec_6226 scope of judicial review --a court with which a petition is filed in accordance with this section shall have jurisdiction to determine all partnership items of the partnership for the partnership taxable_year to which the notice of final_partnership_administrative_adjustment relates the proper allocation of such items among the partners and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item - a not sec_6215 108_tc_1 we hold that we do not have jurisdiction under sec_7481 to review petitioner’s motion to redetermine interest an appropriate order will be entered whether the computational adjustments were in fact made with respect to affected items requiring partner-level determinations as petitioner contends is not a matter that we can decide absent a proper jurisdictional basis for review we recognize that the import of our decision is that we are unable to reopen a prior unified partnership proceeding under sec_7481 and to redetermine interest attributable to a computational adjustment deficiency however the conference agreement with respect to the revision of sec_7481 c states in clarifying the tax court’s jurisdiction over interest determinations the conferees do not intend to limit any other remedies that taxpayers may currently have with respect to such determinations including in particular refund proceedings relating solely to the amount of interest due h conf rept pincite 1997_4_cb_1457 for example respondent suggests that the refund claim procedures for challenging erroneous computational adjustments sec c are the appropriate forum for challenging the computational adjustments in this case
